MEMORANDUM **
Frankie Contreras, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand. We review for abuse of discretion the BIA’s denial of a motion to remand, see Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005), and we grant the petition for review.
The BIA abused its discretion by denying Contreras’ motion to remand on the ground that Contreras could not qualify as a beneficiary of the approved visa petition his mother-in-law filed on behalf of his wife. See 8 U.S.C. § 1153(d) (“A spouse ... shall ... be entitled to the same status, and the same order of consideration provided in the respective subsection, if accompanying or following to join, the spouse”).
In light of our disposition, we do not reach Contreras’ ineffective assistance of counsel claim. See Barroso v. Gonzales, 429 F.3d 1195, 1196 n. 1 (9th Cir.2005).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.